Citation Nr: 0629782	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-41 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than June 8, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to July 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2005, to support his claim, the veteran testified 
at a hearing chaired by the undersigned Veterans Law Judge at 
the Board's offices in Washington, DC.


FINDINGS OF FACT

1.  In a June 1986 decision, the RO denied the veteran's 
claim for service connection for PTSD; he did not appeal.  

2.  The veteran filed a petition to reopen this claim on June 
8, 2001.  

3.  In the April 2003 decision at issue, the RO granted 
service connection for PTSD and assigned a 70 percent rating 
effective June 8, 2001.  

4.  In seeking an earlier effective date for the grant of 
service connection, the veteran has not alleged clear and 
unmistakable error (CUE) in the June 1986 rating decision 
that initially denied his claim.




CONCLUSIONS OF LAW

1.  The RO's June 1986 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  Because the veteran has not asserted CUE in that June 
1986 rating decision, his claim for an earlier effective date 
for the grant of service connection for PTSD must be 
dismissed.  Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the June 1986 rating decision mentioned, the RO denied the 
veteran's claim for service connection for PTSD.  The RO sent 
him a letter that same month notifying him of the decision 
and apprising him of his procedural and appellate rights.  
He did not file an appeal.  Consequently, that earlier 
decision is final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).

On June 8, 2001, the veteran filed a petition to reopen this 
previously denied claim.

In the April 2003 decision at issue, the RO granted service 
connection for PTSD and assigned a 70 percent rating 
effective June 8, 2001.

The veteran believes he is entitled to an earlier effective 
date for the grant of service connection for PTSD because he 
filed his initial claim in 1970, within one year of his 
discharge from the military in July 1969.  He also argues 
that the evidence used to grant service connection (in the 
April 2003 decision) was already of record when the RO 
considered his claim in June 1986, so this at least entitles 
him to an effective date retroactive to 1986.  He also cites 
relevant treatment in 1987 at the VA Hospital (VAH) in 
Hampton, Va., as perhaps an informal claim that could support 
an earlier effective date.  See August 2005 
hearing transcript.  



A similar factual scenario was recently dealt with by the 
United States Court of Appeals for Veterans Claims (Court) in 
Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. August 18, 
2006).  In Rudd, the Court vacated a November 2001 Board 
decision that had denied an effective date prior to December 
14, 1994, for an award of service connection for irritable 
bowel syndrome (IBS); an effective date prior to November 1, 
1994, for an award of service connection for bipolar 
disorder; and an effective date prior to December 14, 1994, 
for the assignment of a 60 percent rating for a service-
connected low back disorder.  Those effective dates were 
assigned in March 1995 and September 1997 rating decisions, 
which were not appealed.  In July 1999, the appellant 
requested earlier effective dates for each of those awards.

In vacating the Board's November 2001 decision and dismissing 
the appeal, the Court concluded that the March 1995 and 
September 1997 rating decisions were final and binding on the 
claimant, and that only a request for revision of those 
decisions premised on CUE could result in the assignment of 
earlier effective dates for the awards in question.  The 
Court explained that the United States Court of Appeals for 
the Federal Circuit had made it clear that a decision of the 
Secretary of VA was subject to revision only on the grounds 
of CUE, or upon the presentation of new and material evidence 
to reopen.  However, because the proper effective date for an 
award based on a claim to reopen can be no earlier than the 
date on which that claim was received, see 38 C.F.R. 
§ 3.400(r) (2005), only a request for revision based on CUE 
could result in the assignment of an earlier effective date 
for the appellant's awards in these type situations.

The Court noted that the appellant was not arguing that his 
request for an earlier effective date should be construed as 
a motion to review based on CUE; thus, the only remaining 
possibility was that his claim be processed "as some form of 
freestanding claim for earlier effective dates" even though 
the March 1995 and September 1997 rating decisions were not 
appealed to the Board and, therefore, became final and 
binding on him based on the evidence then of record.  The 
Court held that such a possibility vitiated the rule of 
finality.  The Court concluded that where an appellant 
improperly raised such a freestanding claim in an attempt to 
overcome finality, his or her appeal must be dismissed.

In this case at hand, the RO's June 1986 rating decision, 
which denied the veteran's claim for service connection for 
PTSD, was not appealed and therefore became final and binding 
on him based on the evidence then of record.  There is no 
credible indication, incidentally, of any prior claim in 
1970.  Instead, by all accounts, the veteran's first claim 
was in 1986.  And he does not argue that the June 1986 rating 
decision should be revised or reversed on the basis of CUE.  
So to the extent he has improperly raised a "freestanding 
claim for an earlier effective date" in an attempt to 
overcome the finality of that June 1986 rating decision, his 
appeal must be dismissed.  See Rudd, supra. 

A couple of additional points are worth mentioning to address 
the veteran's other allegations.  He points out that 
diagnostic methods improved significantly for detecting PTSD 
between 1986 (the year of his initial claim) and 2003 (when 
the RO granted service connection), so he in turn should not 
be penalized just because these advances in psychiatry and 
psychology did not permit an earlier diagnosis of his PTSD 
and link to his military service.  Keep in mind, though, even 
if for the sake of argument he was alleging CUE in that 
earlier 1986 decision for this reason, this type of argument 
would not be a viable basis for granting his claim because 
only the evidence of record at the time of that 1986 decision 
is relevant in determining whether it was fatally flawed and 
egregious.  In other words, additional evidence obtained 
during the years since, even if ultimately beneficial, cannot 
be used as grounds for collaterally attacking that earlier 
decision on the basis of CUE.  See, e.g., Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); and Damrel v. Brown, 
6 Vet. App. 242 (1994).

The veteran also says he did not receive notification of the 
RO's June 1986 decision initially denying his claim.  See 
August 2005 hearing transcript, page 3.  But the proper 
mailing of the June 1986 notice falls under the "presumption 
of regularity" for business documents.  That is, absent clear 
and convincing evidence to the contrary, the official acts of 
public officials are presumed to have discharged their duty.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  Records in the 
claims file confirm the June 1986 notice was mailed to the 
veteran's last known address and was not returned by the 
U.S. Postal Service as undeliverable.  His unsubstantiated 
allegation that he did not receive the notice is insufficient 
to rebut the presumption of administrative regularity.  In 
order to rebut this presumption, he must establish both that 
the mailing was returned as undeliverable and that there were 
other possible and plausible addresses available to VA at the 
time of the mailing.  See Crain v. Principi, 17 Vet. App. 
182, 187 (2003); Davis v. Principi, 17 Vet. App. 29, 37 
(2003).  He has not done this.


ORDER

The veteran's claim for an effective date earlier than June 
8, 2001, for the grant of service connection for PTSD is 
dismissed.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


